Case 5:20-cv-00132-JPB-RWT Document 21 Filed 03/05/21 Page 1 of 3 PageID #: 2441




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling

 AMMIE DARLENE HACKER,

                       Plaintiff,

               V.                                            CIVIL ACTION No. 5:20-CV-132
                                                             Judge Bailey

 ANDREW SAUL, Commissioner of
 Social Security,

                       Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION

        On this day, the above-styled mailer came before this Court for consideration of the

 Report and Recommendation of the United States Magistrate Judge Robert W. Trumble

 [Doc. 20]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate

 Judge Trumble for submission of a proposed report and recommendation (“R&R”).

 Magistrate Judge Trumble filed his R&R on February 18, 2021, wherein he recommends

 that Plaintiffs Motion for Summary Judgment [Dcc. 12] be denied, Defendant’s Motion for

 Summary Judgment [Doc. 16] be granted, the decision of the Commissioner be affirmed

 and the case be dismissed with prejudice.

        Pursuant to 28 U.S.C.       §   636(b)(1)(C), this Court is required to make a de novo

 review of those portions of the magistrate judge’s findings to which objection is made.

 However, the Court is not required to review, under a de novo or any other standard, the

 factual or legal conclusions of the magistrate judge as to those portions of the findings or

 recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,


                                                  1
Case 5:20-cv-00132-JPB-RWT Document 21 Filed 03/05/21 Page 2 of 3 PageID #: 2442




 150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

 review and the right to appeal this Courts Order. 28 U.S.C.      §   636(b)(1); Snyder v.

 Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

 94 (4th Cir. 1984).

        An ALJs findings will be upheld if supported by substantial evidence. See Milburn

 Colliery Co. v. Hicks, 138 F.3d 524, 528 (4th Cir. 1998). Substantial evidence is that

 which a “reasonable mind might accept as adequate to support a conclusion.’ Hays v.

 Sullivan, 907 F.2d 1453, 1456(4th Cir. 1990) (quoting Richardson v. Perales, 402 U.S.

 389,401(1971)). Further, the “possibility of drawing two inconsistent conclusions from the

 evidence does not prevent an administrative agency’s findings from being supported by

 substantial evidence.” Sec’y of Labor v. Mutual Mining, Inc., 80 F.3d 110, 113(4th Cir.

 1996) (quoting Consolo v. Fed. Mar. Comm’n, 383 U.S. 607,620(1996)). In determining

 whether substantial evidence supports the AU’s findings, the reviewing court should not

 °reweigh conflicting evidence, make credibility determinations, or substitute our judgment

 for that of the AU.” Johnson v. Barn hafl, 434 F.3d 650, 653 (4th Cir. 2005).

        The issue is not whether a claimant is disabled, but whether the AU’s finding of

 disabled or not disabled is supported by substantial evidence and was reached based upon

 a correct application of the relevant law. Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir.

 2011) (citing Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996)); see also Ashcraft v.

 Berryhill, 2017 WL 4354889, at *5 (N.D. W.Va. 2017) (“An administrative decision is not

 subject to reversal merely because substantial evidence would have supported an opposite

 decision.”).



                                             2
Case 5:20-cv-00132-JPB-RWT Document 21 Filed 03/05/21 Page 3 of 3 PageID #: 2443




         Here, objections to Magistrate Judge Trumble’s R&R were due within fourteen (14)

  days of receipt of the R&R, pursuant to 28 U.S.C.      §   636(b)(1) and Rule 72(b)(2) of the

  Federal Rules of Civil Procedure. Having filed no objections within that time frame, plaintiff

  has waived her right to both de novo review and to appeal this Court’s Order pursuant to

  28 U.S.C.   §   636(b)(1). Consequently, the R&R will be reviewed for clear error.

                                          CONCLUSION

         Having reviewed the R&R for clear error, it is the opinion of this Court that the R&R

  [Doc. 201 should be, and is, hereby ORDERED ADOPTED for the reasons more fully

 stated in the magistrate judge’s report. The decision of the Commissioner is AFFIRMED.

 Accordingly, Plaintiffs Motion for Summary Judgment [Doc. 12] is hereby DENIED.

 Furthermore, Defendant’s Motion for Summary Judgment [Doc. 16] is hereby GRANTED

 and this matter is hereby DISMISSED WITH PREJUDICE. This Court further ORDERS

 that this matter be STRICKEN from the active docket of this Court and DIRECTS the Clerk

 to enter judgment in favor of defendant.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to all counsel of record herein.

        DATED: March 5, 2021.




                                                    JO         ON BAILEY
                                                    UNITED STATES DISTRICT JUDGE




                                                3
